Exhibit 10.4

 

EXECUTION VERSION

 

 

 

 

 

 

 

 

 

 

$100,000,000

 

REVOLVING CREDIT AND GUARANTY AGREEMENT

 

Dated as of October 31, 2016

 

among

 

QUALITY CARE PROPERTIES, INC.,
as Borrower,

 

CERTAIN SUBSIDIARIES OF
QUALITY CARE PROPERTIES, INC. FROM TIME TO TIME PARTY HERETO,

as Subsidiary Guarantors,

 

and

 

HCP, INC.,

as Lender

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

1.01

Defined Terms

1

 

1.02

Other Interpretive Provisions

18

 

1.03

Accounting Terms

19

 

1.04

Rounding

19

 

1.05

Times of Day

19

 

 

ARTICLE II THE COMMITMENTS AND BORROWINGS

19

 

2.01

Commitments

19

 

2.02

Borrowings and Continuations of Loans

20

 

2.03

[Reserved]

20

 

2.04

[Reserved]

20

 

2.05

[Reserved]

20

 

2.06

Prepayments

20

 

2.07

Termination or Reduction of Commitments

21

 

2.08

Repayment

22

 

2.09

Interest

22

 

2.10

Fees

23

 

2.11

Computation of Interest and Fees

23

 

2.12

Evidence of Debt

23

 

2.13

Payments Generally

24

 

 

ARTICLE III [RESERVED]

24

 

 

ARTICLE IV CONDITIONS PRECEDENT TO EFFECTIVENESS AND
BORROWINGS

24

 

4.01

Conditions of Effectiveness

24

 

4.02

Conditions to All Borrowings

25

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

26

 

5.01

Existence, Qualification and Power

26

 

5.02

Authorization; No Contravention

26

 

5.03

Governmental Authorization; Other Consents

27

 

5.04

Binding Effect

27

 

5.05

Use of Proceeds

27

 

 

 

ARTICLE VI COVENANTS

27

 

6.01

Conduct of Business

27

 

6.02

Compliance Certificate; Notice of Default

27

 

6.03

Future Guarantees

28

 

6.04

Reports to Lender

28

 

6.05

Use of Proceeds

29

 

6.06

Limitations on Restricted Payments.

29

 

i

--------------------------------------------------------------------------------


 

 

6.07

Further Instruments and Acts

30

 

 

 

ARTICLE VII EVENTS OF DEFAULT AND REMEDIES

30

 

7.01

Events of Default

30

 

7.02

Remedies Upon Event of Default

32

 

7.03

Other Remedies

32

 

 

 

ARTICLE VIII MISCELLANEOUS

33

 

8.01

Amendments, Etc.

33

 

8.02

Notices; Effectiveness; Electronic Communication

33

 

8.03

No Waiver; Cumulative Remedies

34

 

8.04

Successors and Assigns

34

 

8.05

Treatment of Certain Information; Confidentiality

34

 

8.06

Interest Rate Limitation

35

 

8.07

Counterparts; Integration; Effectiveness

36

 

8.08

Survival of Representations and Warranties

36

 

8.09

Severability

36

 

8.10

Governing Law; Jurisdiction; Etc.

36

 

8.11

Waiver of Jury Trial

37

 

8.12

Delivery of Signature Page

38

 

8.13

Electronic Execution of Documents

38

 

8.14

ENTIRE AGREEMENT

38

 

8.15

USA Patriot Act Notice

38

 

 

 

ARTICLE IX

38

 

9.01

The Guaranty.

38

 

9.02

Obligations Unconditional

39

 

9.03

Reinstatement

40

 

9.04

Certain Waivers

40

 

9.05

Remedies

41

 

9.06

Guaranty of Payment; Continuing Guaranty

41

 

9.07

Contribution

41

 

9.08

Release of a Subsidiary Guarantor

42

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

2.01

Commitments

10.02

Certain Addresses for Notices

 

 

EXHIBITS

 

 

 

A

Form of Committed Loan Notice

B

Form of Revolving Note

C

Form of Prepayment Notices

D

Form of Compliance Certificate

 

i

--------------------------------------------------------------------------------


 

REVOLVING CREDIT AND GUARANTY AGREEMENT

 

This REVOLVING CREDIT AND GUARANTY AGREEMENT, dated as of October 31, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), among QUALITY CARE PROPERTIES, INC., a Maryland corporation, as
borrower (the “Borrower”), certain subsidiaries of the Borrower from time to
time party hereto as guarantors, and HCP, INC., a Maryland corporation, as
lender (together with its permitted assigns, the “Lender”).

 

WHEREAS, the Borrower has requested that the Lender provide a revolving credit
facility pursuant to the terms of this Agreement, and the Lender is willing to
do so on the terms and conditions set forth herein; and

 

WHEREAS, to provide assurance for the repayment of the Obligations hereunder,
the Borrower will, among other things, provide or cause to be provided to the
Lender a guaranty of the Obligations by the Subsidiary Guarantors pursuant to
Article XI hereof.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01                    Defined Terms.  As used in this Agreement, the following
terms shall have the meanings set forth below:

 

“Acquired Indebtedness” means Indebtedness of a Person existing at the time such
Person is merged into or consolidated with the Borrower or any of its Restricted
Subsidiaries or becomes (including by redesignation) a Restricted Subsidiary of
the Borrower or that is assumed in connection with an acquisition from such
Person by a Restricted Subsidiary of the Borrower and Indebtedness encumbering
any property or asset acquired from such Person; provided, however, that
Indebtedness of such Person that is redeemed, repurchased, defeased, discharged,
retired or otherwise repaid (or for which an irrevocable deposit is made in an
amount sufficient to effect the foregoing) at the time of or immediately upon
consummation of or substantially concurrently with the transactions by which
such Person is merged into or consolidated with the Borrower or any of its
Restricted Subsidiaries or becomes (including by redesignation) a Restricted
Subsidiary of the Borrower or such acquisition shall not be deemed to be
Indebtedness.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided, that, prior to the
effectiveness of the Spin-Off, the Lender and its Subsidiaries (other than the
Borrower and its Subsidiaries) shall not be Affiliates of the Borrower and its
Subsidiaries.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

--------------------------------------------------------------------------------


 

“Applicable Rate” means for any day with respect to any Loan, 6.25% per annum.

 

“Audited Financial Statements” means the audited combined consolidated balance
sheet of QCP’s Predecessor (as defined in the Form 10) as of December 31, 2015
and December 31, 2014 and the related combined consolidated statements of
operations and comprehensive (loss) income, equity and cash flows for each of
the years in the three year period ended December 31, 2015, in each case as set
forth in the Form 10.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Commitment Termination Date; (b) any date of termination
of the Commitments pursuant to Section 2.07 and (c) any date of termination of
the Commitments pursuant to Section 7.02.

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, as codified at 11 U.S.C. § 101 et seq., and the rules and
regulations promulgated thereunder, or any successor provision thereto.

 

“Bankruptcy Proceeding” means, with respect to any Person, either:

 

(a)                               a court of competent jurisdiction enters a
decree or order for (i) relief in respect of such Person or any Subsidiary of
such Person in an involuntary case under any applicable bankruptcy, insolvency
or other similar law now or hereafter in effect, (ii) appointment of a receiver,
liquidator, assignee custodian, trustee, sequestrator or similar official of
such Person or any Subsidiary of such Person or for all or substantially all of
the property and assets of such Person or any Subsidiary of such Person, or
(iii) the winding up or liquidation of the affairs of such Person or any
Subsidiary of such Person; or

 

(b)                              such Person or any Subsidiary of such Person
(i) commences a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or consents to the entry of an
order for relief in an involuntary case under such law, (ii) consents to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of such Person or such
Subsidiary or for all or substantially all of the property and assets of such
Person or such Subsidiary, or (iii) effects any general assignment for the
benefit of creditors.

 

“Board of Directors” means, as to any Person, the board of directors (or similar
governing body) of such Person or its manager (or, in the case of a limited
partnership, of its general partner) or any duly authorized committee thereof.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrowing” means a borrowing consisting of simultaneous Loans having the same
Interest Period made by the Lender pursuant to Section 2.01.

 

“Business Day” means any day excluding Saturday, Sunday and any other day on
which banking institutions in New York City are authorized by law or other
governmental actions to close, and, if such day relates to (a) any interest rate
settings as to a Eurocurrency Rate Loan, (b) any fundings, disbursements,
settlements and payments in respect of any such Eurocurrency Rate Loan, or
(c) any other dealings pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, such day shall be a day on which dealings in deposits in
Dollars are conducted by and between banks in the London interbank eurodollar
market.

 

2

--------------------------------------------------------------------------------


 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting), including partnership or limited liability company
interests, whether general or limited, in the equity of such Person, whether
outstanding on the Closing Date or issued thereafter, including all Common Stock
and Preferred Stock and all options, warrants or other rights issued by such
Person to purchase Capital Stock of such Person; provided that, for the
avoidance of doubt, any debt securities convertible into or exchangeable (in
whole or in part) for such shares, interests, participations or other
equivalents shall not constitute Capital Stock unless and until (and to the
extent) actually converted into or exchanged for such shares, interests,
participations or other equivalents.

 

“Capitalized Lease” means, as applied to any Person, any lease of any property,
whether real, personal or mixed, of which the discounted present value of the
rental obligations of such Person as lessee, in conformity with GAAP, is
required to be capitalized on the balance sheet of such Person.  For clarity
purposes, (i) GAAP for purposes of this definition shall be deemed GAAP as in
effect on the Closing Date, (ii) for the avoidance of doubt, any lease that is
properly accounted for by such Person as an operating lease as of the Closing
Date and any similar lease entered into after the Closing Date by such Person
will be accounted for as an operating lease and not as a Capitalized Lease and
(iii) the Master Lease will be accounted for as an operating lease and not as a
Capitalized Lease.

 

“Capitalized Lease Obligations” means, at the time any determination is to be
made, the amount of the liability in respect of a Capitalized Lease that would
at that time be required to be capitalized on a balance sheet in accordance with
GAAP.

 

“CFC” means a “controlled foreign corporation” within the meaning of section
957(a) of the Code.

 

“Change of Control” means the occurrence of one or more of the following events:

 

(a)                               any sale, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Borrower and its Subsidiaries taken as a whole to any “person”
or “group” (as such terms are defined in Sections 13(d) and 14(d)(2) of the
Exchange Act), together with any affiliates thereof (other than to the Borrower
or its Restricted Subsidiaries); provided, however, that for the avoidance of
doubt, the lease of all or substantially all of the assets of the Borrower and
its Subsidiaries shall not constitute a Change of Control;

 

(b)                              a “person” or “group” (as such terms are
defined in Sections 13(d) and 14(d)(2) of the Exchange Act), becomes the
ultimate “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of
more than 50% of the total voting power of the Voting Stock of the Borrower on a
fully diluted basis;

 

3

--------------------------------------------------------------------------------


 

(c)                               a “change of control” occurs under other
Indebtedness having an aggregate principal amount in excess of $125,000,000; or

 

(d)                             the Borrower or Parent REIT cease to own,
directly or indirectly, all of the Capital Stock of each of the SubREIT Entities
(other than the REIT Preferred Stock), other than pursuant to a transaction
permitted under this Agreement.

 

Notwithstanding the foregoing: (i) any holding company, all or substantially all
of the assets of which are comprised of the Borrower or any 100% direct or
indirect parent company of the Borrower, shall not itself be considered a
“person” or “group”; (ii) the transfer of assets between or among the Borrower’s
Restricted Subsidiaries and the Borrower shall not itself constitute a Change of
Control; (iii) the term “Change of Control” shall not include a merger or
consolidation of the Borrower with or the sale, assignment, conveyance, transfer
or other disposition of all or substantially all of the Borrower’s assets to, an
affiliate incorporated or organized solely for the purpose of reincorporating or
reorganizing the Borrower in another domestic jurisdiction and/or for the sole
purpose of forming or collapsing a holding company structure; (iv) any
transaction in which the Borrower acquires HCRMC shall not itself constitute a
Change of Control; (v) a “person” or “group” shall not be deemed to have
beneficial ownership of securities subject to a stock or asset purchase
agreement, merger agreement or similar agreement (or voting or option or similar
agreement related thereto) until the consummation of the transactions
contemplated by such agreement; and (vi) the Transactions and any transactions
related thereto shall not constitute a Change of Control.

 

“Closing Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 9.01.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitment” means the Lender’s obligation to make Loans to the Borrower
pursuant to Section 2.01, in an aggregate principal amount at any one time
outstanding which does not exceed the sum of the amounts set forth opposite the
Lender’s name on Schedule 2.01, as such amount shall be reduced from time to
time in accordance with Section 2.07.

 

“Commitment Termination Date” means the date that is one year after the Closing
Date.

 

“Committed Loan Notice” means a notice of (a) a Borrowing, or (b) a continuation
of Eurocurrency Rate Loans, in each case provided to the Lender pursuant to
Section 2.02(a), which shall be substantially in the form of Exhibit A or such
other form as may be approved by the Lender (including any form on an electronic
platform or electronic transmission system as shall be approved by the Lender),
appropriately completed and signed by a Responsible Officer of the Borrower.

 

“Common Stock” means, with respect to any Person, any and all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) that have no preference on liquidation or with respect to
distributions over any other class of Capital Stock, including partnership
interests, whether general or limited, of such Person’s equity, whether
outstanding on the Closing Date or issued thereafter, including all series and
classes of common stock.

 

4

--------------------------------------------------------------------------------


 

“Consolidated Debt Service Charges” means, for any period for the Consolidated
Group, the sum of, without duplication (a) Consolidated Interest Expense payable
in cash, plus (b) scheduled principal payments on funded debt (excluding any
balloon or final payment), in each case determined on a consolidated basis in
accordance with GAAP; but excluding, in any event, (i) gains and losses from
unwinding or break-funding of Swap Contracts, (ii) write-offs of unamortized
deferred financing fees, (iii) prepayment fees, premiums and penalties, and
(iv) other unusual or non-recurring items.

 

“Consolidated Group” means the Borrower and its Restricted Subsidiaries on a
consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period of the Consolidated Group,
interest expense determined in accordance with GAAP, but including, in any
event, the interest component under Capitalized Lease Obligations and the
implied interest component under securitization transactions and excluding, in
any event, (a) amortization of deferred financing fees, debt discounts, debt
issuance costs, commissions and expenses, (b) swap breakage costs, (c) any
expense resulting from the discounting of any outstanding indebtedness in
connection with the application of purchase accounting in connection with any
acquisition or disposition and (d) any expense resulting from the accretion of
discounts or amortization of premiums related to the assumption or issuance of
debt.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Facility” means (i) the First Lien Credit Agreement and (ii) whether or
not the First Lien Credit Agreement remains outstanding, if designated by the
Borrower to be included in the definition of “Credit Facility,” one or more
(A) debt facilities or commercial paper facilities, providing for revolving
credit loans, term loans, securitization or receivables financing (including
through the sale of receivables to lenders or to special purpose entities formed
to borrow from lenders against such receivables) or letters of credit, (B) debt
securities, indentures or other forms of debt financing (including convertible
or exchangeable debt instruments or bank guarantees or bankers’ acceptances), or
(C) instruments or agreements evidencing any other Indebtedness, in each case,
with the same or different borrowers or issuers and, in each case, as amended,
supplemented, modified, extended, restructured, renewed, refinanced, restated,
replaced or refunded in whole or in part from time to time.

 

“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.

 

5

--------------------------------------------------------------------------------


 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means, with respect to overdue principal, an interest rate equal
to the interest rate otherwise applicable to such Loan plus 2.0% per annum.

 

“Disqualified Stock” means any class or series of Capital Stock of any Person
that by its terms or otherwise is:

 

(a)                               required to be redeemed on or prior to the
date that is 91 days after the Maturity Date;

 

(b)                              redeemable at the option of the holder of such
class or series of Capital Stock, at any time on or prior to the date that is 91
days after the Maturity Date (other than in exchange for Capital Stock that is
not Disqualified Stock); or

 

(c)                               convertible into or exchangeable for Capital
Stock of the type referred to in clause (a) or (b) above or Indebtedness having
a scheduled final maturity on or prior to the date that is 91 days after the
Maturity Date.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

“Eurocurrency Rate” means for any Interest Period as to any Eurocurrency Rate
Loan, (i) the rate per annum determined by the Lender to be the offered rate
which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) (or other commercially available
source providing quotations of ICE LIBOR as determined by the Lender from time
to time) (the “LIBO Rate”) for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 a.m. (London, England time), two
(2) Business Days prior to the commencement of such Interest Period, or (ii) in
the event the rate referenced in the preceding clause (i) does not appear on
such page or service or if such page or service shall cease to be available, the
rate determined by Lender to be the offered rate on such other page or other
service which displays the LIBO Rate for deposits (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period in
Dollars, determined as of approximately 11:00 a.m. (London, England time) two
(2) Business Days prior to the commencement of such Interest Period; provided
that if LIBO Rates are quoted under either of the preceding clauses (i) or (ii),
but there is no such quotation for the Interest Period elected, the LIBO Rate
shall be equal to the Interpolated Rate. Notwithstanding anything to the
contrary contained herein, in no event shall the Eurocurrency Rate be less than
1.00% per annum.

 

6

--------------------------------------------------------------------------------


 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto.

 

“Event of Default” has the meaning specified in Section 7.01.

 

“Excluded Subsidiary” means any of the following (except as otherwise provided
in clause (b) of the definition of “Subsidiary Guarantor”):

 

(a)                   each Immaterial Subsidiary;

 

(b)                  each Domestic Subsidiary that is not a Wholly-Owned
Subsidiary (for so long as such Subsidiary remains a non-Wholly-Owned
Subsidiary);

 

(c)                   each Domestic Subsidiary that is prohibited from
guaranteeing or granting Liens to secure the Obligations by any requirement of
Law or that would require consent, approval, license or authorization of a
Governmental Authority to Guarantee or grant Liens to secure the Obligations
(unless such consent, approval, license or authorization has been received);

 

(d)                 each Domestic Subsidiary that is prohibited by any
applicable contractual requirement from Guaranteeing or granting Liens to secure
the Obligations on the Closing Date or at the time such Subsidiary becomes a
Subsidiary (and for so long as such restriction or any replacement or renewal
thereof is in effect);

 

(e)                   any Foreign Subsidiary;

 

(f)                    any Domestic Subsidiary (i) that is an FSHCO or (ii) that
is a Subsidiary of a Foreign Subsidiary that is a CFC; and

 

(g)                  each Unrestricted Subsidiary.

 

“Expenses” has the meaning specified in Section 5.05.

 

“Fair Market Value” means the price that would be paid in an arm’s length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy or a value that is
fair and otherwise on market terms.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“First Lien Credit Agreement” means that that First Lien Credit and Guaranty
Agreement, dated as of the date hereof, among the SubREIT Entities, as
borrowers, Parent REIT and the Borrower, as parent guarantors, certain
subsidiaries of the Borrower from time to time party thereto as guarantors, the
lending institutions party thereto from time to time, Barclays Bank PLC, as
administrative agent and swing line lender, and the letter of credit issuers
party thereto from time to time.

 

7

--------------------------------------------------------------------------------


 

“First Lien Loan Documents” means the “Loan Documents” as defined in the First
Lien Credit Agreement.

 

“Form 10” means the Registration Statement on Form 10 filed by the Borrower, as
amended as of October 12, 2016 and declared effective by the SEC on October 14,
2016.

 

“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
state thereof or the District of Columbia.

 

“FSHCO” means any Subsidiary that owns no material assets other than the Capital
Stock of one or more Foreign Subsidiaries of the Borrower that are CFCs and/or
of one or more FSHCOs.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.  For clarity purposes, any
change in GAAP requiring leases that were previously classified as operating
leases (or which, had they been entered into prior to the Closing Date, would
have been treated as an operating lease on the Closing Date) to be treated as
Capitalized Leases shall be disregarded and such leases shall continue to be, or
shall be, treated as operating leases consistent with GAAP as in effect
immediately before such change in GAAP became effective.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any payment obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee

 

8

--------------------------------------------------------------------------------


 

in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien).  The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guaranteed Indebtedness” has the meaning set forth in Section 6.03(a).

 

“Guaranteed Obligations” has the meaning set forth in Section 9.01(a).

 

“Guaranty” means the guaranty of the Obligations by the Subsidiary Guarantors
pursuant to Article XI hereof.

 

“HCP Note” means the promissory notes, to be issued by certain Subsidiaries of
the Borrower, each as an obligor, prior to the Closing Date, as such notes may
be amended, restated, supplemented, or otherwise modified from time to time.

 

“HCRMC” means HCR ManorCare, Inc. and/or any of its subsidiaries.

 

“Immaterial Subsidiary” means any Subsidiary that (a) did not, as of the last
day of the fiscal quarter of the Borrower most recently ended for which reports
have been filed with the SEC or provided to the Lender pursuant to Section 6.04,
have assets with a value in excess of 5.0% of the Total Assets or revenues
representing in excess of 5.0% of total revenues of the Borrower and its
Restricted Subsidiaries on a consolidated basis as of such date, and (b) taken
together with all Immaterial Subsidiaries as of such date, did not have assets
with a value in excess of 10.0% of Total Assets or revenues representing in
excess of 10.0% of total revenues of the Borrower and its Restricted
Subsidiaries on a consolidated basis as of such date; provided, that the
Borrower may elect in its sole discretion to exclude as an Immaterial Subsidiary
any Subsidiary that would otherwise meet the definition thereof.

 

“Incur” means, with respect to any Indebtedness, to incur, create, issue,
assume, guarantee or otherwise become liable for or with respect to, or become
responsible for, the payment of, contingently or otherwise, such Indebtedness,
including an “Incurrence” of Acquired Indebtedness; provided, however, that
neither the accrual of interest, the payment of interest on any Indebtedness in
the form of additional Indebtedness with the same terms, nor the accretion of
original issue discount shall be considered an Incurrence of Indebtedness.

 

“Indebtedness” means, with respect to any Person at any date of determination
(without duplication):

 

(a)                               all indebtedness of such Person for borrowed
money;

 

9

--------------------------------------------------------------------------------


 

(b)                              all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments;

 

(c)                               the face amount of letters of credit or other
similar instruments (excluding obligations with respect to letters of credit
(including trade letters of credit) securing obligations (other than obligations
described in (a) or (b) above or (e), (f) or (g) below) entered into in the
ordinary course of business of such Person to the extent such letters of credit
are not drawn upon or, if drawn upon, to the extent such drawing is reimbursed
no later than the tenth Business Day following receipt by such Person of a
demand for reimbursement);

 

(d)                             all unconditional obligations of such Person to
pay the deferred and unpaid purchase price of property or services, which
purchase price is due more than six months after the date of placing such
property in service or taking delivery and title thereto or the completion of
such services, except Trade Payables and obligations to the extent payable
through the issuance of Capital Stock;

 

(e)                               all Capitalized Lease Obligations and
Attributable Debt;

 

(f)                                all Indebtedness of other Persons guaranteed
by such Person to the extent such Indebtedness is guaranteed by such Person
(excluding Permitted Non-Recourse Guarantees until such time as they become
primary obligations of, and payments are due and required to be made thereunder
by, such Person or any of its Restricted Subsidiaries);

 

(g)                              all Indebtedness of other Persons secured by a
Lien on any asset of such Person, whether or not such Indebtedness is assumed by
such Person; provided, however, that the amount of such Indebtedness shall be
the lesser of (A) the Fair Market Value of such asset at that date of
determination and (B) the amount of such Indebtedness; and

 

(h)                              to the extent not otherwise included in this
definition or the definition of Consolidated Interest Expense, obligations under
Swap Contracts.

 

The amount of Indebtedness of any Person at any date, unless otherwise specified
above or below, shall be the outstanding balance at such date of all
unconditional obligations of the type described above appearing (other than
letters of credit and Swap Contracts) as a liability on a balance sheet of the
specified Person prepared in accordance with GAAP and, with respect to
obligations under any guarantee, the maximum liability upon the occurrence of
the contingency giving rise to the obligation; provided, however, that:

 

(i)                                  the amount outstanding at any time of any
Indebtedness issued with original issue discount shall be deemed to be the face
amount with respect to such Indebtedness less the remaining unamortized portion
of the original issue discount of such Indebtedness at the date of determination
in conformity with GAAP;

 

(ii)                              Indebtedness shall not include any liability
for foreign, federal, state, local or other taxes;

 

10

--------------------------------------------------------------------------------


 

(iii)                          Indebtedness shall not include any liability
required to be recognized as a result of variable interest accounting unless
such Person is otherwise legally liable for such liability;

 

(iv)                          Indebtedness shall not include any
indemnification, earnouts, adjustment or holdback of purchase price,
non-compete, consulting, deferred taxes and similar obligations, in each
case, Incurred or assumed in connection with the acquisition or disposition of
any business, assets or a Subsidiary, other than guarantees of Indebtedness
Incurred by any Person acquiring all or any portion of such business, assets or
Subsidiary for the purpose of financing such acquisition;

 

(v)                              Indebtedness shall not include contingent
obligations under performance bonds, performance guarantees, surety bonds,
appeal bonds or similar obligations Incurred in the ordinary course of business;

 

(vi)                          in the case of clause (d) above, the amount of
such Indebtedness shall be the net present value thereof determined in
accordance with GAAP; and

 

(v)                              in the case of clause (g) above, the amount of
such Indebtedness shall be zero unless and until such Indebtedness shall be
terminated, modified or replaced in part, in which case the amount of such
Indebtedness shall be the termination, modification or replacement payment then
due thereunder by such Person.

 

For the avoidance of doubt, it is understood and agreed that (i) any obligations
of such Person in respect of cash management or similar agreements and (ii) any
obligations of such Person in respect of employee deferred compensation and
benefit plans or similar arrangements shall not constitute Indebtedness.  For
the avoidance of doubt, for purposes of calculating the total amount of
Indebtedness, there shall be excluded any Indebtedness or portion thereof which
has been defeased, discharged, repurchased, retired, redeemed, otherwise
acquired or repaid (or for which an irrevocable deposit is made in an amount
sufficient to effect the foregoing).

 

“Interest Payment Date” means the last day of each Interest Period applicable to
such Loan and the Maturity Date; provided, however, that if any Interest Period
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months (or if agreed to by the Lender, twelve months) thereafter (in each
case, subject to availability), as selected by the Borrower in the applicable
Committed Loan Notice, or such other period that is twelve months or less
requested by the Borrower and consented to by the Lender providing such
Eurocurrency Rate Loan; provided that:

 

(i)                                  any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

11

--------------------------------------------------------------------------------


 

(ii)                              any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(iii)                          no Interest Period shall, with respect to any
Loan, extend beyond the Maturity Date.

 

“Interpolated Rate” means, in relation to the LIBO Rate, the rate which results
from interpolating on a linear basis between:

 

(i)                                  the applicable LIBO Rate for the longest
period (for which that LIBO Rate is available) which is less than the Interest
Period of that Loan; and

 

(ii)                              the applicable LIBO Rate for the shortest
period (for which that LIBO Rate is available) which exceeds the Interest Period
of that Loan,

 

each as of approximately 11:00 a.m. (London, England time) two (2) Business Days
prior to the commencement of such Interest Period of that Loan.

 

“Joint Venture” means any Person in which the Borrower, directly or indirectly,
has an ownership interest but do not consolidate the assets or income of such
Person in preparing its consolidated financial statements.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“LIBO Rate” has the meaning specified in the definition of “Eurocurrency Rate.”

 

“Lending Office” means the office or offices of the Lender designated on
Schedule 10.02, or such other office or offices as the Lender may from time to
time notify the Borrower.

 

“Lien” means any mortgage, pledge, security interest, encumbrance or lien of any
kind (including any conditional sale or other title retention agreement or lease
in the nature thereof or any agreement to give any security interest) that has
not been terminated or released.

 

12

--------------------------------------------------------------------------------


 

“Loan” has the meaning specified in Section 2.01 and shall include Loans made
pursuant to Section 2.09(c).

 

“Loan Documents” means this Agreement and the Revolving Note.

 

“Master Lease” means the Master Lease and Security Agreement, dated as of
April 7, 2011, between the Restricted Subsidiaries of QCP set forth therein and
HCR III Healthcare, LLC, as such agreement has been or will be amended,
restated, supplemented, waived or replaced.

 

“Material Adverse Effect” means any event or condition that (a) results in a
material adverse change in, or has a material adverse effect on, the business,
assets, properties, operations or financial condition of the Borrower and its
Restricted Subsidiaries, taken as a whole, (b) materially impairs the ability of
the Credit Parties, taken as a whole, to perform their payment and other
material obligations under the Loan Documents, taken as a whole, or (c) has a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Credit Parties, taken as a whole, of any payment or
other material provision of any Loan Document; provided that it is understood
and agreed that (i) the occurrence of the Spin-Off shall not constitute a
Material Adverse Effect and (ii) a Bankruptcy Proceeding by HCRMC shall not
constitute a Material Adverse Effect.

 

“Maturity Date” means the date that is two years after the Closing Date.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of the Credit Parties arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees and other amounts
that accrue after the commencement by or against the Credit Parties or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
fees and other amounts are allowed claims in such proceeding.

 

“Offering Memorandum” means that Offering Memorandum with respect to the Second
Lien Notes dated September 30, 2016.

 

“Officer’s Certificate” means a certificate signed on behalf of the Borrower by
one of its Responsible Officers.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

13

--------------------------------------------------------------------------------


 

“Outstanding Amount” means with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.

 

“Parent REIT” means QCP HoldCo REIT, LLC, a Delaware limited liability company.

 

“Permitted Business” means any business, the majority of whose revenues are
derived from (i) the business or activities of the Borrower and its Subsidiaries
as of the Closing Date, (ii) any business that is a natural outgrowth or a
reasonable extension, development or expansion of any such business or any
business similar, reasonably related, incidental, complementary or ancillary to
any of the foregoing or (iii) any business that in the Borrower’s good faith
business judgment constitutes a reasonable diversification of business conducted
by the Borrower and its Subsidiaries.

 

“Permitted Non-Recourse Guarantees” means customary indemnities or guarantees
(including by means of separate indemnification agreements or carve-out
guarantees) provided in the ordinary course of business by the Borrower or any
of its Restricted Subsidiaries in financing transactions that are directly or
indirectly secured by real property or other real property-related assets
(including Capital Stock) of a Joint Venture, operator or Unrestricted
Subsidiary and that may be full recourse or non-recourse to the Joint Venture,
operator or Unrestricted Subsidiary that is the borrower in such financing, but
is non-recourse to the Borrower or any of its Restricted Subsidiaries; provided
that Permitted Non-Recourse Guarantees shall not lose their character as such
because there is recourse to the Borrower or any of its Restricted Subsidiaries
for or in respect of (a) indemnities and limited contingent guarantees as are
consistent with customary industry practice (such as environmental indemnities
and recourse triggers based on violation of transfer restrictions and
indemnities for and liabilities arising from fraud, misrepresentation,
misapplication or non-payment of rents, profits, insurance and condemnation
proceeds and other sums actually received by the obligor from secured assets to
be paid to the lender, waste and mechanics’ liens), (b) a voluntary bankruptcy
filing (or similar filing or action) or involuntary bankruptcy filings by such
borrower, and other events, actions and circumstances customarily excluded by
institutional lenders from exculpation provisions and/or included in separate
indemnification agreements or guarantees in non-recourse financings of real
estate or (c) performance and completion guarantees.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Preferred Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) that have a preference on liquidation or with respect to
distributions over any other class of Capital Stock, including preferred
partnership interests, whether general or limited, or such Person’s preferred or
preference stock, whether outstanding on the Closing Date or issued thereafter,
including all series and classes of such preferred or preference stock.

 

“REIT” means a real estate investment trust as defined in Sections 856-860 of
the Code.

 

14

--------------------------------------------------------------------------------


 

“REIT Preferred Stock” means the Preferred Stock issued or to be issued by each
of the SubREIT Entities to shareholders other than the Borrower or Parent REIT,
and by Parent REIT to shareholders other than the Borrower, and by HCP 2010 REIT
LLC to shareholders other than HCP Mezzanine Lender, LP, the purpose of which is
to satisfy the requirements of Section 856(a)(5) of the Code and with the
aggregate liquidation preference of all REIT Preferred Stock issued by Parent
REIT or any Borrower in each case not to exceed $2,000,000.

 

“Reporting Entity” has the meaning specified in Section 6.04(a).

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, any executive vice president, any senior vice president, and
the treasurer of any Credit Party or any entity authorized to act on behalf of a
Credit Party, solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of a Credit
Party or entity authorized to act on behalf of a Credit Party and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Credit Party or entity authorized to act on behalf of such
Credit Party so designated by any of the foregoing officers in a notice to the
Lender or any other officer or employee of the applicable Credit Party or entity
authorized to act on behalf of such Credit Party designated in or pursuant to an
agreement between the applicable Credit Party or entity authorized to act on
behalf of such Credit Party and the Lender.  Any document delivered hereunder
that is signed by a Responsible Officer shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Credit Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Credit Party.  Unless otherwise
specified, all references herein to a “Responsible Officer” shall refer to a
Responsible Officer of the Borrower.

 

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

 

“Retained Cash Flow” means, with respect to the Borrower and its Restricted
Subsidiaries, (i) rental payments and other revenues received in cash (whether
in the nature of base rent, minimum rent, percentage rent, additional rent,
proceeds of rent loss or business interruption insurance or otherwise, but
exclusive of security deposits, earnest money deposits, advance rentals,
reserves for capital expenditures, charges, expenses or items required to be
paid or reimbursed by the tenant thereunder, except, with respect to any of the
foregoing, to the extent applied in satisfaction of any tenant’s obligations for
rent or to the extent the Borrower or any of its Restricted Subsidiaries
otherwise becomes entitled to retain the same), less (ii) the sum of
(a) Consolidated Debt Service Charges plus (b) general and administrative
expenses paid in cash.

 

“Revolving Note” means a promissory note made by the Borrower in favor of the
Lender evidencing Loans made by the Lender, substantially in the form of
Exhibit B.

 

“Same Day Funds” means immediately available funds.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

15

--------------------------------------------------------------------------------


 

“Second Lien Notes” means the 8.125% senior secured second lien notes due 2023
issued by the SubREIT Entities on October 17, 2016 pursuant to the Second Lien
Notes Indenture.

 

“Second Lien Note Documents” means the Second Lien Notes Indenture and all other
instruments, agreements and other documents evidencing or governing the Second
Lien Notes or providing for any other rights in respect thereof.

 

“Second Lien Notes Indenture” means that certain Indenture dated as of
October 17, 2016, among the SubREIT Entities, as issuers, the guarantors party
thereto, the trustee party thereto and the collateral agent party thereto.

 

“Significant Subsidiary” with respect to the Borrower, means any Restricted
Subsidiary of the Borrower that satisfies the criteria for a “significant
subsidiary” set forth in Rule 1-02(w) of Regulation S-X under the Exchange Act.

 

“Specified Transfer” means the conveyance or transfer of proceeds from the
initial credit extensions under the First Lien Credit Agreement and the Second
Lien Notes by the Borrower to HCP, Inc. and/or its consolidated subsidiaries
(other than to the Borrower or its consolidated subsidiaries), as further
described in the Form 10.

 

“Spin-Off” means the distribution by the Lender to its stockholders of all of
the outstanding shares of Common Stock of the Borrower, a Wholly-Owned
Subsidiary of the Lender prior to the effectiveness of the Spin-Off.  Following
such distribution, the Borrower is expected to hold directly or indirectly
substantially all of the HCRMC assets and certain other skilled-nursing and
assisted living assets, as further described in the Form 10.

 

“SubREIT Entities” mean, collectively, QCP SNF West REIT, LLC, a Delaware
limited liability company, QCP SNF Central REIT, LLC, a Delaware limited
liability company, QCP SNF East REIT, LLC, a Delaware limited liability company
and QCP AL REIT, LLC, a Delaware limited liability company.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity the accounts of which are
consolidated with the accounts of such Person in the Person’s consolidated
financial statements prepared in accordance with GAAP.  Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor” means (a) each direct or indirect Wholly-Owned Domestic
Subsidiary of the Borrower that is not an Excluded Subsidiary and (b) any other
Subsidiary of the Borrower that may be designated by the Borrower (by way of
delivering to the Lender a joinder to this Agreement duly executed by such
Subsidiary) in its sole discretion from time to time to be a guarantor in
respect of the Obligations and the obligations in respect of the Loan Documents,
whereupon such Subsidiary shall be obligated to comply with the other
requirements hereunder as if it were newly acquired.

 

16

--------------------------------------------------------------------------------


 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any Master Agreement (as defined below), and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.

 

“Total Assets” means, for the Borrower and its Restricted Subsidiaries, as of
the applicable date of determination, an amount equal to the sum of (without
duplication) (1) total assets of the Borrower and its Restricted Subsidiaries
determined in accordance with GAAP (and as shown on the most recent balance
sheet of the Borrower as set forth in the Offering Memorandum, the Form 10 or
the most recent report filed with the SEC or provided to the Lender pursuant to
Section 6.04 hereof, as applicable, and, for balance sheet dates occurring prior
to the Closing Date, after giving pro forma effect to the Spin-Off, plus (2) the
aggregate purchase price of any asset acquisitions occurring after such balance
sheet date, including real estate assets or mortgages receivable, as decreased
for any asset dispositions occurring after such balance sheet date (at the net
price received).

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Loans.

 

“Trade Payables” means, with respect to any Person, any accounts payable or any
other indebtedness or monetary obligation to trade creditors created, assumed or
guaranteed by such Person or any of its Subsidiaries arising in the ordinary
course of business in connection with the acquisition of goods or services.

 

“Transaction Agreements” means the Loan Documents, the Second Lien Note
Documents, the First Lien Loan Documents, the HCP Note, and other documents
related to the Spin-Off.

 

“Transactions” means, collectively, (a) the Spin-Off and the other transactions
contemplated thereby, including the entering into of the Transaction Agreements,
(b) the entering into of the First Lien Credit Agreement and the borrowings
hereunder on the Closing Date, (c) the issuance of the Second Lien Notes and the
HCP Note, (d) the entering into of this Agreement and any borrowings thereunder,
(e) the Specified Transfer and (f) the payment of fees and expenses in
connection with the foregoing.

 

“United States” and “U.S.” mean the United States of America.

 

17

--------------------------------------------------------------------------------


 

“Unrestricted Subsidiary” means any entity that is an Unrestricted Subsidiary
for purposes of the First Lien Credit Agreement or the Second Lien Notes.

 

“Voting Stock” means with respect to any Person, Capital Stock of any class or
kind ordinarily having the power to vote for the election of directors, managers
or other voting members of the governing body of such Person.

 

“Wholly-Owned” means, with respect to a Subsidiary of any Person, the ownership
of all of the Capital Stock of such Subsidiary (other than any director’s
qualifying shares, investments by individuals mandated by applicable Law and
REIT Preferred Stock) by such Person or one or more Wholly-Owned Subsidiaries of
such Person.

 

1.02                    Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)                               The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

(b)                              In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” the words “to” and “until” each mean “to but excluding” and the word
“through” means “to and including.”

 

(c)                               Section headings herein and in the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Document.

 

18

--------------------------------------------------------------------------------


 

1.03                    Accounting Terms.

 

(a)                               Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried in accordance with GAAP, excluding
the effects of FASB ASC 825 on financial liabilities.

 

(b)                              Changes in GAAP.  If at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Lender shall so
request, the Lender and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Lender); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Lender financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

 

1.04                    Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                    Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

ARTICLE II

 

THE COMMITMENTS AND BORROWINGS

 

2.01                    Commitments..  Subject to the terms and conditions set
forth herein, the Lender agrees to make revolving loans (each such revolving
loan, a “Loan”) to the Borrower in Dollars from time to time, on any Business
Day during the Availability Period, in each case in an amount not to exceed the
lesser of (x) the unused Commitment at such time (as such Commitment may be
reduced pursuant to Section 2.07) and (y) the amount necessary (without
duplication of previous Borrowings) for the Borrower and its Subsidiaries to pay
Expenses during the thirty (30) day period following such Borrowing; provided,
however, that after giving effect to any Borrowing, the Total Revolving
Outstandings shall not exceed the aggregate Commitment at such time.  Within the
limits set forth above, and subject to the other terms and conditions hereof
(including the conditions set forth in Section 4.02 hereof), the Borrower may
borrow under this Section 2.01, prepay under Section 2.06, and reborrow under
this Section 2.01.

 

19

--------------------------------------------------------------------------------


 

2.02                    Borrowings and Continuations of Loans.

 

(a)                               Each Borrowing and each continuation of
Eurocurrency Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Lender, which shall be given by a Committed Loan Notice.  Each such notice
must be received by the Lender not later than 1:00 p.m. three (3) Business Days
prior to the requested date of any Borrowing of, or continuation of Eurocurrency
Rate Loans.  Each Borrowing of or continuation of Eurocurrency Rate Loans shall
be in a minimum principal amount of $1,000,000.

 

Each Committed Loan Notice shall specify (i) whether the Borrower is requesting
a Borrowing or a continuation of Eurocurrency Rate Loans, (ii) the requested
date of the Borrowing or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed or continued,
and (iv) the duration of the Interest Period with respect thereto.  If the
Borrower fails to give a timely notice requesting a continuation, then the
applicable Loans shall be made as, or continued as, Eurocurrency Rate Loans with
an Interest Period of one month.  If the Borrower requests a Borrowing of or
continuation of Eurocurrency Rate Loans in any such Committed Loan Notice, but
fail to specify an Interest Period, they will be deemed to have specified an
Interest Period of one month.

 

(b)                              Upon satisfaction or waiver of the applicable
conditions set forth in Section 4.02, the Lender shall make the Loan available
to the Borrower wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Lender by the
Borrower.

 

(c)                               Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan.

 

(d)                             The Lender shall promptly notify the Borrower of
the interest rate applicable to any Interest Period for Eurocurrency Rate Loans
upon determination of such interest rate.

 

(e)                               After giving effect to all Borrowings and all
continuations of Loans, there shall not be more than fourteen (14) Interest
Periods in effect with respect to all Loans.

 

2.03                    [Reserved].

 

2.04                    [Reserved].

 

2.05                    [Reserved].

 

2.06                    Prepayments.

 

(a)                               Voluntary Prepayments.  The Borrower may, upon
notice to the Lender, at any time or from time to time, voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (i) such notice
must be in a form reasonably acceptable to the Lender and be received by the
Lender not later than 11:00 a.m. three (3) Business Days (or such shorter period
as the Lender shall agree) prior to any date of

 

20

--------------------------------------------------------------------------------


 

prepayment of Loans and (ii) any prepayment of Loans shall be in a minimum
principal amount of $1,000,000.  Each such notice shall specify the date and
amount of such prepayment and the Loans to be prepaid and the Interest
Period(s) of such Loans.  If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein; provided, however, that a
notice of voluntary prepayment may state that such notice is conditioned upon an
event, such as the effectiveness of other credit facilities, the receipt of the
proceeds from the issuance of Capital Stock or other Indebtedness or the receipt
of the proceeds from a disposition, in which case such notice of prepayment may
be revoked by the Borrower if such condition is not satisfied.

 

(b)                              Mandatory Prepayments.

 

(i)                      Not later than five days after the beginning of each
month, the Borrower shall (i) prepay any Loans outstanding in an amount equal to
the lesser of (i) ninety-five percent (95%) of the Retained Cash Flow for the
prior month and (ii) the aggregate amount of Loans outstanding and (ii) deliver
to the Lender an Officer’s Certificate setting forth reasonably detailed
calculations of the Retained Cash Flow for such prior month.

 

(ii)                  If the Lender notifies the Borrower at any time prior to
the Commitment Termination Date that the Total Revolving Outstandings at such
time exceed the Commitments then in effect, the Borrower shall promptly (and in
any event within one (1) Business Day) prepay the applicable Loans in an
aggregate amount equal to such excess.

 

(c)                               Any prepayment pursuant to Sections 2.06(a) or
(b) above shall be given by a notice in substantially the form of Exhibit C and
shall be accompanied by all accrued interest on the amount prepaid.

 

2.07                    Termination or Reduction of Commitments.

 

(a)                               Unless previously terminated pursuant to
Sections 2.07(b) or (c) or Section 7.02, the Commitment will automatically
terminate on the Commitment Termination Date.

 

(b)                              On the date that is five days after the
beginning of each month, the Commitment shall permanently and automatically
decrease by an amount equal to 50% of the Retained Cash Flow for the prior
month.

 

(c)                               The Borrower may, upon notice to the Lender,
terminate the Commitments, or from time to time permanently reduce the
Commitments; provided that (i) any such notice shall be received by the Lender
not later than 12:00 noon three (3) Business Days prior to the date of
termination or reduction (or such shorter period as the Lender may reasonably
agree), (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrower shall not terminate or reduce the Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Commitments.

 

21

--------------------------------------------------------------------------------


 

Each notice of termination shall specify such election to terminate and the
effective date thereof.  The Lender will promptly notify the Lender of any such
notice of termination or reduction of the Commitments.  All fees accrued until
the effective date of any termination of the Commitments shall be paid on the
effective date of such termination.  A notice delivered by the Borrower pursuant
to this Section 2.07 may state that such notice is conditioned upon an event,
such as the effectiveness of other credit facilities or the receipt of proceeds
from the issuance of Capital Stock or other Indebtedness or the receipt of
proceeds from a disposition, in which case such notice may be revoked by the
Borrower (by notice to the Lender on or prior to the specified effective date)
if such condition is not satisfied.

 

2.08                    Repayment.

 

(a)                               The Borrower shall repay to the Lender on the
Maturity Date, unless accelerated sooner pursuant to Section 7.02, the entire
outstanding principal balance of all Loans, together with accrued but unpaid
interest, fees and all other sums with respect thereto.

 

(b)                              Prior to any prepayment of any Loan under any
Commitment hereunder, the Borrower shall select the Borrowing or Borrowings
under the applicable Commitment to be prepaid and shall notify the Lender in
writing of such selection not later than 2:00 p.m. at least three (3) Business
Days before the scheduled date of such prepayment (or, in each case such shorter
period acceptable to the Lender); provided, that a notice of prepayment may
state that such notice is conditioned upon the effectiveness of other credit
facilities, indentures or similar agreements or other transactions, in which
case such notice may be revoked by the Borrower (by notice to the Lender on or
prior to the specified effective date) if such condition is not satisfied.  All
repayments of Loans shall be accompanied by accrued interest on the amount
repaid to the extent required hereunder.

 

2.09                    Interest.

 

(a)                               Applicable Interest.  Subject to the
provisions of subsection (b) below, (i) each Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period applicable thereto
at a rate per annum equal to the Eurocurrency Rate for such Interest Period plus
the Applicable Rate.

 

(b)                              Default Interest.

 

(i)                      If any amount of principal or interest of any Loan, or
any fee payable by the Borrower hereunder is not, in each case, paid or
reimbursed when due, whether at stated maturity, upon acceleration or otherwise,
the relevant overdue amount shall bear interest at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws;

 

(ii)                  Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

22

--------------------------------------------------------------------------------


 

(c)                               Interest Payments.  Interest on each Loan
shall be due and payable in cash in arrears on each Interest Payment Date
applicable thereto and at such other times as may be specified herein (each such
payment, an “Interest Payment”); provided that if on any Interest Payment Date
the Borrower and its Restricted Subsidiaries do not have sufficient cash for the
Borrower to make the Interest Payment due on such date, and the Borrower shall
have delivered an Officer’s Certificate to the Lender setting forth calculations
demonstrating the same in reasonable detail at least two Business Days prior to
such Interest Payment Date, then the amount of such Interest Payment shall be
capitalized and added to the outstanding principal amount of the Loans on such
Interest Payment Date.  Any accrued and capitalized interest under this
Section 2.09(c) shall, after being so capitalized, be treated as part of the
principal amount of the Loans and shall bear interest in accordance with this
Section 2.09.

 

2.10                    Fees.

 

(a)                               Facility Fee.  The Borrower shall pay to the
Lender on the date that is the last Business Day of March, June, September and
December in each year and on the date on which the Commitments of the Lender
shall be terminated as provided herein, a facility fee (the “Facility Fee”)
equal to 0.125% times the average daily amount of the unused Commitment for such
quarter (or for the period from the end of the prior quarter until the
termination of the Commitments).  The Facility Fee shall be due and payable
quarterly in arrears (calculated on a 360-day basis) on the last Business Day of
each calendar quarter, commencing with the first such date to occur after the
Closing Date, and on the Maturity Date (and, if applicable, thereafter on
demand).  The Facility Fee due to the Lender shall commence to accrue on the
Closing Date and shall cease to accrue on the date on which the last of the
Commitments of the Lender shall be terminated as provided herein.

 

(b)                              Other Fees.

 

(i)                      The Borrower shall pay to the Lender, on the Closing
Date, a commitment fee in the amount of 1.00% of the Commitment as of such date.

 

(ii)                  The Borrower shall pay to the Lender, in Dollars, such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever, absent manifest error.

 

2.11                    Computation of Interest and Fees.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.13(a), bear interest for one day.  Each
determination by the Lender of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

2.12                    Evidence of Debt.  The Borrowings made by the Lender
shall be evidenced by one or more accounts or records maintained by the Lender
in the ordinary course of business.  The accounts or records maintained by the
Lender shall be conclusive absent manifest error of the amount of the Borrowings
made by the Lender to the Borrower and the interest and

 

23

--------------------------------------------------------------------------------


 

payments thereon.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations.  Upon the request of the
Lender, the Borrower shall execute and deliver to the Lender a Revolving Note,
which shall evidence the Lender’s Loans in addition to such accounts or
records.  The Lender may attach schedules to its Revolving Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.

 

2.13                    Payments Generally.

 

(a)                               General.  All payments to be made by the
Borrower to the Lender shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff.  Except as otherwise expressly
provided herein, all payments by the Borrower to the Lender hereunder shall be
made to the Lender, at the address and account set forth on Schedule 10.02 (or
such other address or account as the Lender may from time to time notify the
Borrower) in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein.  Without limiting the generality of the foregoing, the Lender
may require that any payments due under this Agreement be made in the United
States.  All payments received by the Lender after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.  If any payment to be made by the Borrower shall come
due on a day other than a Business Day, such due date shall be extended to the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

(b)                              Funding Source.  Nothing herein shall be deemed
to obligate the Lender to obtain the funds for any Loan in any particular place
or manner or to constitute a representation by the Lender that it has obtained
or will obtain the funds for any Loan in any particular place or manner.

 

ARTICLE III

 

[RESERVED]

 

 

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO EFFECTIVENESS AND BORROWINGS

 

4.01                    Conditions of Effectiveness .  The effectiveness of this
Agreement are subject to satisfaction or waiver of the following conditions
precedent:

 

(a)                               the Lender’s receipt of the following, each of
which shall be originals or telecopies or electronic copies (followed promptly
by originals) unless otherwise specified, each properly executed by a
Responsible Officer, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance reasonably satisfactory to the Lender:

 

24

--------------------------------------------------------------------------------


 

(i)                      executed counterparts of this Agreement, executed and
delivered by the Borrower, the Subsidiary Guarantors and the Lender;

 

(ii)                  a Revolving Note executed by the Borrower in favor of the
Lender;

 

(iii)              such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers as the Lender may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer authorized to act as a Responsible Officer in connection
with this Agreement and the other Loan Documents;

 

(iv)              such documents and certifications as the Lender may reasonably
require to evidence that each Credit Party is duly organized or formed, and that
each Credit Party is validly existing, in good standing and qualified to engage
in business in its state of organization and in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and

 

(v)                  favorable opinions, in form and substance reasonably
satisfactory to the Lender, of Paul, Weiss, Rifkind, Wharton & Garrison LLP and
Ballard Spahr LLP, counsels to the Credit Parties, in each case addressed to the
Lender;

 

(b)                              the Spin-Off shall have been consummated or
shall be consummated simultaneously or substantially concurrently with the
closing under this Agreement;

 

(c)                               the commitment fee set forth in
Section 2.10(b) shall have been paid on or prior to the Closing Date; and

 

4.02                    Conditions to All Borrowings.  The obligation of the
Lender to honor any request for a Borrowing (other than a Committed Loan Notice
requesting only a continuation of Loans) is subject to the following conditions
precedent:

 

(a)                               the representations and warranties of the
Credit Parties contained in Article V or any other Loan Document, or which are
contained in any document required to be furnished at any time under or in
connection herewith or therewith, shall be true and correct in all material
respects (except to the extent that any representation or warranty that is
qualified by materiality or Material Adverse Effect shall be true and correct in
all respects) on and as of the date of such Borrowing, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date;

 

(b)                              no Default shall exist on the date of such
Borrowing, or would result from such proposed Borrowing or from the application
of the proceeds thereof;

 

(c)                               after giving effect to such Borrowing, the
Total Revolving Outstandings shall not exceed the aggregate Commitment at such
time;

 

25

--------------------------------------------------------------------------------


 

(d)                             the amount of such Borrowing shall not exceed
the lesser of (x) the unused Commitment at such time (as such Commitment may be
reduced pursuant to Section 2.07) and (y) the amount necessary (without
duplication of previous Borrowings) for the Borrower and its Subsidiaries to pay
Expenses during the thirty (30) day period following such Borrowing (as set
forth in reasonable detail in the Committed Loan Notice);

 

(e)                               the Revolving Loans (under and as defined in
the First Lien Credit Agreement) shall be unavailable to the SUBREIT Entities at
the time of such request (unless such Revolving Loans are unavailable solely
because such Revolving Loans are fully drawn at such time);

 

(f)                                there shall be a default under the Master
Lease at such time arising from the failure of the HCR III Healthcare, LLC to
pay any or all of the rent due and payable thereunder; and

 

(g)                              the Lender shall have received a Committed Loan
Notice in accordance with the requirements hereof.

 

Each request for a Borrowing submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections
4.02(a) through (f) have been satisfied on and as of the date of the applicable
Borrowing.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Each of the Credit Parties represents and warrants to the Lender that:

 

5.01                    Existence, Qualification and Power.  Each Credit Party
and its Restricted Subsidiaries (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party and
(c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (a) (solely as to Restricted Subsidiaries that are
not Credit Parties), (b)(i) or (c), to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.

 

5.02                    Authorization; No Contravention.  The execution,
delivery and performance by each Credit Party of each Loan Document to which it
is a party has been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of such
Credit Party’s Organization Documents; (b) conflict with or result in any breach
or contravention of, or the creation of any Lien under, or require any payment
to be made under (i) any Contractual Obligation to which such Credit Party is
party or affecting such Credit Party or the properties of such Credit Party or
any of its Restricted Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any

 

26

--------------------------------------------------------------------------------


 

arbitral award to which such Credit Party or its property is subject; or
(c) violate any Law; except in each case referred to in clause (b) or (c), or to
the extent such conflict, breach, contravention or violation, or creation of any
such Lien, could not reasonably be expected to have a Material Adverse Effect.

 

5.03                    Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, the Credit Parties of any Loan Document, except for such as
have been made or obtained and are in full force and effect, such actions,
consents and approvals the failure of which to be obtained or made would not
reasonably be expected to have a Material Adverse Effect.

 

5.04                    Binding Effect.  This Agreement has been, and each other
Loan Document, when delivered hereunder, will have been, duly executed and
delivered by the Credit Parties.  This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of the Credit Parties party thereto, enforceable against such Credit
Parties in accordance with its terms, except as enforceability may be limited by
applicable Debtor Relief Laws and equitable principles relating to
enforceability.

 

5.05                    Use of Proceeds.  The proceeds of the Loans hereunder
will be used by the Borrower and its Restricted Subsidiaries solely to pay
(i) general corporate and administrative costs, (ii) fees of accountants and
financial and legal advisors and (iii) any scheduled debt service or interest
(collectively, “Expenses”), in each case of the Borrower or its Restricted
Subsidiaries.

 

ARTICLE VI

 

COVENANTS

 

6.01                    Conduct of Business.  The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, engage in any activity or
business that is not a Permitted Business.

 

6.02                    Compliance Certificate; Notice of Default

 

(a)                               The Borrower shall deliver to the Lender,
within 120 days after each December 31, commencing with December 31, 2016, an
Officer’s Certificate substantially in the form attached hereto as Exhibit D
signed by the principal executive officer, principal financial officer or
principal accounting officer of the Borrower certifying that a review of the
activities of the Borrower and its Restricted Subsidiaries and of the Borrower’s
performance under this Agreement has been made under the supervision of the
signing Responsible Officer and further stating that, to the best of such
Responsible Officer’s knowledge, the Borrower and its Restricted Subsidiaries
during such preceding fiscal year have fulfilled each and every such covenant
and no Default or Event of Default occurred during such year and at the date of
such certificate there is no Default or Event of Default that has occurred and
is continuing or, if such signer does know of such Default, the certificate
shall specify such Default or Event of Default and what action, if any, the
Borrower is taking or proposes to take with respect thereto.

 

27

--------------------------------------------------------------------------------


 

(b)                              The Borrower shall deliver to the Lender
promptly upon the Borrower becoming aware of the occurrence of any Default an
Officer’s Certificate specifying the Default and what action, if any, the
Borrower is taking or propose to take with respect thereto.

 

6.03                    Future Guarantees .

 

(a)                               The Borrower shall cause any Domestic
Subsidiary of the Borrower that guarantees any Indebtedness under the First Lien
Credit Agreement or Second Lien Notes or any other Indebtedness of the Borrower
or a Subsidiary Guarantor (“Guaranteed Indebtedness”) to guarantee the
Indebtedness under this Agreement within thirty (30) calendar days after so
guaranteeing such Guaranteed Indebtedness and such Domestic Subsidiary shall
execute and deliver a joinder to this Agreement providing for a Guaranty by such
Restricted Subsidiary.  The Borrower may elect, in its sole discretion, to cause
any Subsidiary that is not otherwise required to be a Subsidiary Guarantor to
become a Subsidiary Guarantor, in which case such Subsidiary shall not be
required to comply with the thirty (30) calendar day period described above.

 

(b)                              If the Guaranteed Indebtedness:

 

(i)                      ranks equally with the Loans (or the applicable
Guaranty) in right of payment, then the guarantee of such Guaranteed
Indebtedness shall rank equally with, or subordinate to the Guaranty issued
pursuant to this Section 6.03 in right of payment; or

 

(ii)                  is subordinated in right of payment to the Loans (or the
applicable Guaranty), then the guarantee of such Guaranteed Indebtedness shall
be subordinated in right of payment to the Guaranty issued pursuant to
Section 6.03 at least to the extent that the Guaranteed Indebtedness is
subordinated to the Loans (or the applicable Guaranty).

 

6.04                    Reports to Lender.

 

(a)                               The Borrower will furnish to the Lender a copy
of all of the information and reports referred to below:

 

(i)                      within one hundred and five (105) days after the end of
each fiscal year, annual reports of the Reporting Entity for such fiscal year
containing the information that would have been required to be contained in an
annual report on Form 10-K (or any successor or comparable form) if the
Reporting Entity had been a reporting company under the Exchange Act, except to
the extent permitted to be excluded by the SEC;

 

(ii)                  within sixty (60) days after the end of each of the first
three (3) fiscal quarters of each fiscal year, quarterly reports of the
Reporting Entity for such fiscal quarter containing the information that would
have been required to be contained in a quarterly report on Form 10-Q (or any
successor or comparable form) if the Reporting Entity had been a reporting
company under the Exchange Act, except to the extent permitted to be excluded by
the SEC; and

 

28

--------------------------------------------------------------------------------


 

(iii)              within fifteen (15) days after the time period specified in
the SEC’s rules and regulations for filing current reports on Form 8-K, current
reports of the Reporting Entity containing substantially all of the information
that would be required to be filed in a current report on Form 8-K under the
Exchange Act on the Closing Date if the Reporting Entity had been a reporting
company under the Exchange Act.

 

Notwithstanding the foregoing, such reports will not be required to contain
financial information required by Rule 3-09, Rule 3-10 or Rule 3-16 of
Regulation S-X.

 

The financial statements, information and other documents required to be
provided as described in this Section 6.04 may be those of (i) the Borrower or
(ii) any direct or indirect parent of the Borrower (any such entity, a
“Reporting Entity”), so long as in the case of clause (ii) such direct or
indirect parent of the Borrower shall not conduct, transact or otherwise engage,
or commit to conduct, transact or otherwise engage, in any material business or
operations other than its direct or indirect ownership of all of the equity
interests in, and its management, of the Borrower; provided that, if the
financial information so furnished relates to such direct or indirect parent of
the Borrower, the same is accompanied by a reasonably detailed description of
the quantitative differences between the information relating to such parent, on
the one hand, and the information relating to the Borrower and its Restricted
Subsidiaries on a standalone basis, on the other hand.

 

Notwithstanding the foregoing, the Borrower shall be deemed to have furnished
such reports and information referred to above to the Lender if the Borrower or
another Reporting Entity has filed such reports with the SEC via the EDGAR
filing system (or any successor system) and such reports are publicly
available.  In addition, the requirements of this Section 6.04 shall be deemed
satisfied and the Borrower shall be deemed to have delivered such reports and
information referred to above to the Lender for all purposes of this Agreement
by the posting of reports and information that would be required to be provided
on the Borrower’s website (or that of any of the Borrower’s parent companies,
including any Reporting Entity).  Delivery of such reports, information and
documents to the Lender is for informational purposes only and the Lender’s
receipt thereof shall not constitute constructive notice of any information
contained therein, including the Borrower’s compliance with any covenant (as to
which the Lender is entitled to conclusively rely on an Officer’s Certificate).

 

6.05                    Use of Proceeds.  The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, use the proceeds of the Loans for
any purpose other than the payment of Expenses.

 

6.06                    Limitations on Restricted Payments.

 

(a)                               The Borrower will not, and will not permit any
of its Restricted Subsidiaries to, directly or indirectly:

 

29

--------------------------------------------------------------------------------


 

(i)                      declare or pay any dividend or make any distribution on
or with respect to Capital Stock of the Borrower or any Restricted Subsidiary of
the Borrower held by Persons other than the Borrower or any of its Restricted
Subsidiaries, other than (x) dividends or distributions payable solely in shares
of Capital Stock of the Borrower or any of its Restricted Subsidiaries (other
than Disqualified Stock) and (y) pro rata dividends or other distributions made
by a Restricted Subsidiary that is not Wholly-Owned to minority stockholders (or
owners of equivalent interests in the event the Subsidiary is not a
corporation); or

 

(ii)                  purchase, redeem, retire or otherwise acquire for value
any shares of Capital Stock of the Borrower held by any Person, other than
(x) Capital Stock held by the Borrower or a Restricted Subsidiary of the
Borrower) or (y) solely in Capital Stock of the Borrower (other than
Disqualified Stock).

 

(such payments or any other actions described in clauses (i) and (ii) above
being collectively “Restricted Payments”) if, at the time of, and after giving
effect to, the proposed Restricted Payment:

 

(A)                          a Default or Event of Default shall have occurred
and be continuing, or

 

(B)                           at any time that Loans are outstanding under this
Agreement, the aggregate amount of such Restricted Payments made during such
time (excluding any Restricted Payments made pursuant to Section 6.06(b)) shall
exceed the amount which the Board of Directors of the Borrower believes in good
faith is necessary to (i) maintain the status of the Borrower or such
Subsidiary, as applicable, as a real estate investment trust under the Code or
(ii) avoid the payment of any excise tax or any income tax by the Borrower or
such Subsidiary, with respect to, the Borrower, Parent REIT, SubREIT Entities or
HCP 2010 REIT.

 

(b)                              Notwithstanding anything set forth above, the
Borrower and its Restricted Subsidiaries may make Restricted Payments that are
permitted to be made under Sections 4.09(c)(1) (solely to the extent applicable
to Restricted Payments made under the other clauses listed in this
Section 6.06(b) (3), (5), (6), (7), (10), (11), (12), (13), (14) or (15) of the
Second Lien Notes Indenture (as in effect on the date hereof).

 

6.07                    Further Instruments and Acts.  Upon the request of the
Lender, the Borrower shall execute and deliver such further instruments and do
such further acts as may be reasonably necessary or proper to carry out more
effectively the purpose of this Agreement.

 

 

ARTICLE VII

 

EVENTS OF DEFAULT AND REMEDIES

 

7.01                    Events of Default.  Any of the following shall
constitute an Event of Default:

 

30

--------------------------------------------------------------------------------


 

(a)                               Default in the payment of principal of, or
premium, if any, on the Loans when they are due and payable at maturity, upon
acceleration, redemption or otherwise;

 

(b)                              Default in the payment of interest on the Loans
when due and payable, and such default continues for a period of thirty (30)
days;

 

(c)                               The Borrower or any of its Restricted
Subsidiaries defaults in the performance of or breaches any other covenant or
agreement of such Person in this Agreement (other than a default specified
Section 7.01(a) or (b)) and such default or breach continues for sixty (60)
consecutive days after written notice by the Lender;

 

(d)                             Any final and non-appealable judgment or order
(not covered by insurance) for the payment of money shall be rendered against
the Borrower or any Restricted Subsidiary of the Borrower and shall not be paid
or discharged for a period of sixty (60) consecutive days following entry of
such final judgment or order and during such sixty (60) day period a stay of
enforcement of such final judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect, and the aggregate amount for such unpaid or
undischarged final judgments shall exceed $125,000,000;

 

(e)                               A court of competent jurisdiction enters a
decree or order for:

 

(i)                      relief in respect of the Borrower or any Significant
Subsidiary of the Borrower in an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect;

 

(ii)                  appointment of a receiver, liquidator, assignee custodian,
trustee, sequestrator or similar official of the Borrower or any Significant
Subsidiary of the Borrower or for all or substantially all of the property and
assets of the Borrower or any Significant Subsidiary of the Borrower; or

 

(iii)              the winding up or liquidation of the affairs of the Borrower
or any Significant Subsidiary of the Borrower and, in each case, such decree or
order shall remain unstayed and in effect for a period of sixty (60) consecutive
days;

 

(f)                                The Borrower or any Significant Subsidiary of
the Borrower:

 

(i)                      commences a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
consents to the entry of an order for relief in an involuntary case under such
law;

 

(ii)                  consents to the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of the Borrower or such Significant Subsidiary or for all or
substantially all of the property and assets of the Borrower or such Significant
Subsidiary; or

 

(iii)              effects any general assignment for the benefit of its
creditors;

 

31

--------------------------------------------------------------------------------


 

(g)                              The Guaranty of a Significant Subsidiary (or
any group of Subsidiaries that together would constitute a Significant
Subsidiary) with respect to the Loans ceases to be in full force and effect
(except as contemplated by the terms thereof) or the Borrower, Parent REIT or
any Subsidiary Guarantor that qualifies as a Significant Subsidiary (or any
group of Subsidiaries that together would constitute a Significant Subsidiary)
denies or disaffirms its obligations under this Agreement or the Guaranty
(except as contemplated by the terms thereof) and such Default continues for ten
(10) days; or

 

(h)                              A Change of Control shall have occurred.

 

Notwithstanding any of the foregoing, a Bankruptcy Proceeding by HCRMC shall not
trigger a breach of any of the covenants or agreements contained hereunder or in
the Loan Documents by the Borrower or any of its Restricted Subsidiaries, or
constitute a Default or Event of Default thereunder.

 

7.02                    Remedies Upon Event of Default.

 

(a)                               If an Event of Default (other than an Event of
Default under Sections 7.01(e) or (f)) occurs and is continuing, the Lender, by
written notice to the Borrower, may declare the principal of, premium, if any,
and accrued interest on the Loans to be immediately due and payable.  Upon a
declaration of acceleration, such principal of, premium, if any, and accrued
interest shall be immediately due and payable.  If an Event of Default specified
in Sections 7.01(e) or (f) occurs with respect to the Borrower, the principal
of, premium, if any, and accrued interest on the Loans then outstanding shall
automatically become and be immediately due and payable without any declaration
or other act on the part of the Lender.  The Lender by written notice to the
Borrower may waive all past defaults and rescind and annul a declaration of
acceleration and its consequences if:

 

(i)                      all existing Events of Default, other than the
nonpayment of the principal of, premium, if any, and interest on the Loans that
have become due solely by such declaration of acceleration, have been cured or
waived, and

 

(ii)                  the rescission would not conflict with any judgment or
decree of a court of competent jurisdiction.

 

No such recission shall affect any subsequent Default or impair any right
consequent thereto.

 

7.03                    Other Remedies.  If a Default occurs and is continuing,
the Lender may pursue any available remedy by proceeding at law or in equity to
collect the payment of principal of, or interest on, the Loans or to enforce the
performance of any provision of this Agreement.

 

32

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

MISCELLANEOUS

 

8.01                    Amendments, Etc.  No amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Credit Parties therefrom, shall be effective unless in writing
signed by the Lender and the applicable Credit Parties, as the case may be, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.

 

8.02                    Notices; Effectiveness; Electronic Communication.

 

(a)                               Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows: if to the Credit Parties or the Lender,
to the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                              Electronic Communications.  Notices and other
communications to the Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Lender, provided that the foregoing shall
not apply to notices to the Lender provided pursuant to Article II if the Lender
has notified the Borrower that it is incapable of receiving notices under such
Article by electronic communication.  The Lender or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

33

--------------------------------------------------------------------------------


 

(c)                               Change of Address, Etc.  Each of the Credit
Parties and the Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto.

 

(d)                             Reliance by Lender.  The Lender shall be
entitled to rely and act upon any notices (including Committed Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.

 

8.03                    No Waiver; Cumulative Remedies.  No failure by the
Lender to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against a Credit Party and its Subsidiaries or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Lender in accordance with Section 7.02 for the benefit of the Lender;
provided, however, that the foregoing shall not prohibit (a) the Lender from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Lender) hereunder and under the other Loan Documents,
or (b)  the Lender from filing proofs of claim or appearing and filing pleadings
on its own behalf during the pendency of a proceeding relative to any Credit
Party or any Subsidiary under any Debtor Relief Law.

 

8.04                    Successors and Assigns

 

(a)                               Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior consent of the Lender, and the Lender
may not assign or otherwise transfer any of its rights or obligations hereunder
except to an Affiliate of Lender, and any attempted assignment or transfer by
either the Borrower or the Lender without such consent shall be null and void.

 

8.05                    Treatment of Certain Information; Confidentiality.  The
Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) on a need-to-know basis to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood

 

34

--------------------------------------------------------------------------------


 

that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority
purporting to have jurisdiction over it or its Affiliates (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section 8.05, to (i) [reserved] or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations, (g) with the consent of the Borrower, (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section 8.05, (y) becomes available to the Lender or any of its
respective Affiliates on a non-confidential basis from a source other than the
Credit Parties that the Lender reasonably believes is not bound by a duty of
confidentiality to the Credit Parties or (z) is independently developed by the
Lender or any of its Affiliates, (i) to any rating agency (provided such rating
agencies are advised of the confidential nature of such information and agree to
keep such information confidential) or (j) as reasonably required by the Lender
(provided the Lender is advised of the confidential nature of such information
and agrees to keep such information confidential).

 

For purposes of this Section 8.05, “Information” means all information received
from or on behalf of any Credit Parties or any Subsidiary relating to a Credit
Party or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Lender on a non-confidential basis
prior to disclosure by a Credit Party or any Subsidiary, provided that, in the
case of information received from a Credit Party or any Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section 8.05 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own or its other similarly situated customers’
confidential information.

 

The Lender acknowledges that (a) the Information may include material non-public
information concerning a Credit Party or a Subsidiary, as the case may be,
(b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.

 

8.06                    Interest Rate Limitation.  Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by the Lender exceeds the Maximum Rate,
such Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects

 

35

--------------------------------------------------------------------------------


 

thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

8.07                    Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Lender and when the Lender
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means (e.g., “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

8.08                    Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any Borrowing, and shall continue in full force and effect as
long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.

 

8.09                    Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

8.10                    Governing Law; Jurisdiction; Etc.

 

(a)                               GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

(b)                              SUBMISSION TO JURISDICTION.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK SITTING IN NEW YORK COUNTY, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY

 

36

--------------------------------------------------------------------------------


 

ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST A CREDIT PARTY OR ANY OF ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                               WAIVER OF VENUE.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION 8.10.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                             SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 8.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

8.11                    Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.11.

 

37

--------------------------------------------------------------------------------


 

8.12                    Delivery of Signature Page.  The Lender to become a
party to this Agreement on the date hereof shall do so by delivering to the
Borrower a counterpart of this Agreement duly executed by the Lender.

 

8.13                    Electronic Execution of Documents.  The words “execute,”
“execution,” “signed,” “signature,” and words of like import in or related to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby (including amendments or other modifications, Committed Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Lender, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary,
but subject to the provisions of Section 8.02(b), the Lender is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Lender pursuant to procedures approved by it.

 

8.14                    ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

8.15                    USA Patriot Act Notice.  If the Lender is subject to the
Patriot Act (as hereinafter defined) and hereby notifies the Credit Parties that
pursuant to the requirements of the USA Patriot Act (Title III of Pub.  L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Credit Parties,
which information includes the names and addresses of the Credit Parties and
other information that will allow the Lender to identify the Credit Parties in
accordance with the Patriot Act, then the Borrower shall, promptly following a
request by the Lender, provide all documentation and other information that the
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act.

 

 

 

ARTICLE IX

 

GUARANTY

 

9.01                    The Guaranty.

 

(a)                               Each Subsidiary Guarantor, jointly and
severally with the other Subsidiary Guarantors, hereby guarantees to the Lender
and each of the holders of the

 

38

--------------------------------------------------------------------------------


 

Obligations, as hereinafter provided, as primary obligor and not as surety, the
prompt payment of the Obligations (the “Guaranteed Obligations”) in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise).  Each Subsidiary Guarantor hereby further agrees that if any of the
Guaranteed Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise), the
Subsidiary Guarantors will promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether as a mandatory prepayment, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

 

(b)                              Notwithstanding any provision to the contrary
contained herein, in any of the other Loan Documents or other documents relating
to the Obligations, the obligations of the Subsidiary Guarantors under this
Agreement and the other Loan Documents shall be limited to an aggregate amount
equal to the largest amount that would not render such obligations subject to
avoidance under the Debtor Relief Laws or any comparable provisions of any
applicable state law.

 

9.02                    Obligations Unconditional.  The obligations of the
Subsidiary Guarantors under Section 9.01 are absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of any of the Loan Documents or other documents relating to the Obligations, or
any substitution, compromise, release, impairment or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and, to the
fullest extent permitted by applicable Laws, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 9.02 that the obligations of the Subsidiary Guarantors hereunder shall
be absolute and unconditional under any and all circumstances.  Each Subsidiary
Guarantor agrees that it shall have no right of subrogation, indemnity,
reimbursement or contribution against the Borrower for amounts paid under this
Article IX until such time as the Obligations have been irrevocably paid in full
and the Commitments relating thereto have expired or been terminated.  Without
limiting the generality of the foregoing, it is agreed that, to the fullest
extent permitted by law, the occurrence of any one or more of the following
shall not alter or impair the liability of any Subsidiary Guarantor hereunder,
which shall remain absolute and unconditional as described above:

 

(a)                               at any time or from time to time, without
notice to any Subsidiary Guarantor, the time for any performance of or
compliance with any of the Guaranteed Obligations shall be extended, or such
performance or compliance shall be waived;

 

(b)                              any of the acts mentioned in any of the
provisions of any of the Loan Documents, or other documents relating to the
Guaranteed Obligations or any other agreement or instrument referred to therein
shall be done or omitted;

 

(c)                               the maturity of any of the Guaranteed
Obligations shall be accelerated, or any of the Obligations shall be modified,
supplemented or amended in any respect, or any right under any of the Loan
Documents or other documents relating to the Guaranteed Obligations, or any
other agreement or instrument referred to therein shall be waived or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released, impaired or exchanged in whole or in part or otherwise dealt with; or

 

39

--------------------------------------------------------------------------------


 

(d)                             any of the Guaranteed Obligations shall be
determined to be void or voidable (including for the benefit of any creditor of
any Subsidiary Guarantor) or shall be subordinated to the claims of any Person
(including any creditor of any Subsidiary Guarantor).

 

With respect to its obligations hereunder, each Subsidiary Guarantor hereby
expressly waives diligence, presentment, demand of payment, protest notice of
acceptance of the Guaranty given hereby and of Borrowings that may constitute
Guaranteed Obligations, notices of amendments, waivers and supplements to the
Loan Documents and other documents relating to the Guaranteed Obligations, or
the compromise, release or exchange of collateral or security, and all notices
whatsoever, and any requirement that the Lender or any holder of the Guaranteed
Obligations exhaust any right, power or remedy or proceed against any Person
under any of the Loan Documents or any other documents relating to the
Guaranteed Obligations or any other agreement or instrument referred to therein,
or against any other Person under any other guarantee of, or security for, any
of the Obligations.

 

9.03                    Reinstatement.  Neither the Subsidiary Guarantors’
obligations hereunder nor any remedy for the enforcement thereof shall be
impaired, modified, changed or released in any manner whatsoever by an
impairment, modification, change, release or limitation of the liability of the
Borrower, by reason of the Borrower’s bankruptcy or insolvency or by reason of
the invalidity or unenforceability of all or any portion of the Guaranteed
Obligations.  The obligations of the Subsidiary Guarantors under this Article IX
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Guaranteed Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings pursuant to any Debtor
Relief Law or otherwise, and each Subsidiary Guarantor agrees that it will
indemnify the Lender and each holder of Guaranteed Obligations on demand for all
reasonable costs and expenses (including all reasonable fees, expenses and
disbursements of counsel) incurred by the Lender or such holder of Guaranteed
Obligations in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any Debtor Relief Law.

 

9.04                    Certain Waivers.  Each Subsidiary Guarantor acknowledges
and agrees that (a) the Guaranty given hereby may be enforced without the
necessity at any time of having to take recourse against the Borrower hereunder,
(b) it will not assert any right to require the action first be taken against
the Borrower or any other Person or pursuit of any other remedy or enforcement
of any other right and (c) nothing contained herein shall prevent or limit
action being taken against the Borrower hereunder, under the other Loan
Documents or the other documents and agreements relating to the Guaranteed
Obligations or from exercising any other rights or remedies available in respect
thereof, if neither the Borrower nor any Subsidiary Guarantor shall timely
perform their obligations, and the exercise of any such rights and completion of
any such foreclosure proceedings shall not constitute a discharge of any
Subsidiary Guarantor’s obligations hereunder unless, as a result thereof, the
Guaranteed Obligations shall have been paid in full and the Commitments relating
thereto shall have expired or been terminated, it being the purpose and intent
that each Subsidiary Guarantor’s obligations hereunder be absolute, irrevocable,
independent and unconditional under all circumstances.

 

40

--------------------------------------------------------------------------------


 

9.05                    Remedies.  Each Subsidiary Guarantor agrees that, to the
fullest extent permitted by law, as between the Subsidiary Guarantors, on the
one hand, and the Lender, on the other hand, the Guaranteed Obligations may be
declared to be forthwith due and payable as provided in Article VII (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Article VII) for purposes of Section 9.01, notwithstanding any stay,
injunction or other prohibition preventing such declaration (or preventing the
Guaranteed Obligations from becoming automatically due and payable) as against
any other Person and that, in the event of such declaration (or the Guaranteed
Obligations being deemed to have become automatically due and payable), the
Guaranteed Obligations (whether or not due and payable by any other Person)
shall forthwith become due and payable by the Subsidiary Guarantors for purposes
of Section 9.01.

 

9.06                    Guaranty of Payment; Continuing Guaranty.  The guarantee
in this Article IX is a guaranty of payment and not of collection, and is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

 

9.07                    Contribution.  At any time a payment in respect of the
Guaranteed Obligations is made under this Guaranty, the right of contribution of
each Subsidiary Guarantor against each other Subsidiary Guarantor shall be
determined as provided in the immediately following sentence, with the right of
contribution of each Subsidiary Guarantor to be revised and restated as of each
date on which a payment (a “Relevant Payment”) is made on the Guaranteed
Obligations under this Guaranty.  At any time that a Relevant Payment is made by
a Subsidiary Guarantor that results in the aggregate payments made by such
Subsidiary Guarantor in respect of the Guaranteed Obligations to and including
the date of the Relevant Payment exceeding such Subsidiary Guarantor’s
Contribution Percentage (as defined below) of the aggregate payments made by all
Subsidiary Guarantors in respect of the Guaranteed Obligations to and including
the date of the Relevant Payment (such excess, the “Aggregate Excess Amount”),
each such Subsidiary Guarantor shall have a right of contribution against each
other Subsidiary Guarantor who either has not made any payments or has made
payments in respect of the Guaranteed Obligations to and including the date of
the Relevant Payment in an aggregate amount less than such other Subsidiary
Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Subsidiary Guarantors in
respect of the Guaranteed Obligations (the aggregate amount of such deficit, the
“Aggregate Deficit Amount”) in an amount equal to (x) a fraction the numerator
of which is the Aggregate Excess Amount of such Subsidiary Guarantor and the
denominator of which is the Aggregate Excess Amount of all Subsidiary Guarantors
multiplied by (y) the Aggregate Deficit Amount of such other Subsidiary
Guarantor.  A Subsidiary Guarantor’s right of contribution pursuant to the
preceding sentences shall arise at the time of each computation, subject to
adjustment at the time of each computation; provided, that no Subsidiary
Guarantor may take any action to enforce such right until after all Guaranteed
Obligations and any other amounts payable under this Guaranty (other than
contingent obligations for which no claim has been made) are paid in full in
cash and all Commitments are terminated, it being expressly recognized and
agreed by all parties hereto that any Subsidiary Guarantor’s right of
contribution arising pursuant to this Section 9.07 against any other Subsidiary
Guarantor shall be expressly junior and subordinate to such other Subsidiary

 

41

--------------------------------------------------------------------------------


 

Guarantor’s obligations and liabilities in respect of the Guaranteed Obligations
and any other obligations owing under this Guaranty.  As used in this
Section 9.07, (i) each Subsidiary Guarantor’s “Contribution Percentage” shall
mean the percentage obtained by dividing (x) the Adjusted Net Worth (as defined
below) of such Subsidiary Guarantor by (y) the aggregate Adjusted Net Worth of
all Subsidiary Guarantors; (ii) the “Adjusted Net Worth” of each Subsidiary
Guarantor shall mean the greater of (x) the Net Worth (as defined below) of such
Subsidiary Guarantor and (y) zero; and (iii) the “Net Worth” of each Subsidiary
Guarantor shall mean the amount by which the fair saleable value of such
Subsidiary Guarantor’s assets on the date of any Relevant Payment exceeds its
existing debts and other liabilities (including contingent liabilities, but
without giving effect to any Guaranteed Obligations arising under this Guaranty)
on such date.  All parties hereto recognize and agree that, except for any right
of contribution arising pursuant to this Section 9.07, each Subsidiary Guarantor
who makes any payment in respect of the Guaranteed Obligations shall have no
right of contribution or subrogation against any other Subsidiary Guarantor in
respect of such payment until after all Guaranteed Obligations and any other
amounts payable under this Guaranty (other than contingent obligations for which
no claim has been made) are paid in full in cash and all Commitments are
terminated.  Each of the Subsidiary Guarantors recognizes and acknowledges that
the rights to contribution arising hereunder shall constitute an asset in favor
of the party entitled to such contribution.  In this connection, each Subsidiary
Guarantor has the right to waive its contribution right against any Subsidiary
Guarantor to the extent that after giving effect to such waiver such Subsidiary
Guarantor would remain solvent, in the determination of the Lender.

 

9.08                    Release of a Subsidiary Guarantor.  A Subsidiary
Guarantor shall be automatically and unconditionally released from its
obligations under its Guarantee and its obligations under this Agreement:

 

(i)                                  upon any sale, exchange or transfer
(including through merger or consolidation), to any Person that is not the
Borrower or a Subsidiary of the Borrower of Capital Stock held by the Borrower
and its Restricted Subsidiaries in, or all or substantially all the assets of,
such Subsidiary Guarantor (which sale, exchange or transfer is not prohibited
by, and would not result in a Default under, this Agreement) such that,
immediately after giving effect to such transaction, such Subsidiary Guarantor
would no longer constitute a Restricted Subsidiary of the Borrower,

 

(ii)                              in connection with the merger or consolidation
of such Subsidiary Guarantor with (a) the Borrower or (b) any other Subsidiary
Guarantor (provided that in the case of this clause (b) the surviving entity
remains or becomes a Subsidiary Guarantor upon consummation thereof),

 

(iii)                          if the Borrower properly designates any
Restricted Subsidiary that is a Subsidiary Guarantor as an Unrestricted
Subsidiary in accordance with this Agreement,

 

(iv)                          upon a liquidation or dissolution or winding-up of
such Subsidiary Guarantor not prohibited by this Agreement,

 

42

--------------------------------------------------------------------------------


 

(v)                              upon the release or discharge of the
Indebtedness or guarantee that resulted in the creation of such Guarantee (and
any other guarantee given as a result thereof), except a discharge or release by
or as a result of payment under such guarantee, or

 

(vi)                          upon the termination of the Commitments and the
payment in full of the principal of, and accrued and unpaid interest on, the
Loans.

 

(b)                              In addition, the Guaranty provided by a
Subsidiary Guarantor shall be automatically and unconditionally released and
discharged if such Subsidiary Guarantor ceases to be a Subsidiary as a result of
any foreclosure of any pledge or security interest in favor of the Second Lien
Notes, or other exercise of remedies in respect thereof, subject to, in each
case, the application of the proceeds of such foreclosure or exercise of
remedies in accordance with the applicable security documents.

 

(c)                               In addition, the Guaranty provided by QCP or
Parent REIT shall provide by its terms that it shall be automatically and
unconditionally released and discharged if each of QCP and Parent REIT transfers
of all or substantially all of its assets to, or merger with, an entity that is
not a Wholly-Owned Subsidiary of QCP (to the extent such transfer does not
result in a Default under this Agreement), and such transferee entity assumes
such each of QCP’s and Parent REIT’s obligations under this Agreement.

 

(d)                             The Lender may execute an appropriate instrument
prepared by the Borrower evidencing the release of a Subsidiary Guarantor from
its obligations under the Guaranty and this Agreement upon receipt of a request
by the Borrower or such Subsidiary Guarantor accompanied by an Officer’s
Certificate and an opinion of counsel certifying as to the compliance with this
Section 9.08 and that all conditions precedent have been met; provided, however,
that the legal counsel delivering such opinion of counsel may rely as to matters
of fact on one or more Officer’s Certificates of the Borrower.

 

[Remainder of Page Intentionally Left Blank]

 

43

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed as of the date first above written.

 

 

QUALITY CARE PROPERTIES, INC., as

 

Borrower

 

 

 

 

 

By:

/s/ C. Marc Richards

 

Name:

C. Marc Richards

 

Title:

Chief Financial Officer

 

 

 

QCP SNF WEST REIT, LLC

QCP SNF CENTRAL REIT, LLC

QCP SNF EAST REIT, LLC

QCP AL REIT, LLC

QCP HOLDCO REIT, LLC

HCP 2010 REIT LLC

HCP WEST VIRGINIA PROPERTIES,
LLC

HCP MOB DALLAS EYE, LLC

HCP PROPERTIES - SALMON CREEK
WA, LLC

HCP PROPERTIES – UTICA RIDGE IA,
LLC

HCP PROPERTIES – WINGFIELD HILLS
NV, LLC

HCP CC SNF, LLC

HCP VIRGINIA, LLC

HCP I-B PROPERTIES, LLC

HCP SCHOENHERR ROAD PROPERTY,
LLC

HCP STERLING HEIGHTS MI
PROPERTY, LLC

HCP TWINSBURG OH PROPERTY, LLC

HCP MARYLAND PROPERTIES, LLC

HCP MARYLAND PROPERTIES II, LLC

HCP PROPERTIES OF ALEXANDRIA
VA, LLC

HCP PROPERTIES OF ARLINGTON VA,
LLC

HCP PROPERTIES OF MIDWEST CITY
OK, LLC

HCP PROPERTIES OF OKLAHOMA
CITY (NORTHWEST), LLC

HCP PROPERTIES OF OKLAHOMA
CITY (SOUTHWEST), LLC

HCP PROPERTIES OF TULSA OK, LLC

 

--------------------------------------------------------------------------------


 

45

 

 

HCP PROPERTIES-ARDEN COURTS OF
ANNANDALE VA, LLC

HCP PROPERTIES-CHARLESTON OF
HANAHAN SC, LLC

HCP PROPERTIES-COLUMBIA SC, LLC

HCP PROPERTIES-FAIR OAKS OF
FAIRFAX VA, LLC

HCP PROPERTIES-IMPERIAL OF
RICHMOND VA, LLC

HCP PROPERTIES-LEXINGTON SC,
LLC

HCP PROPERTIES-MEDICAL CARE
CENTER-LYNCHBURG VA, LLC

HCP PROPERTIES-OAKMONT EAST-
GREENVILLE SC, LLC

HCP PROPERTIES-OAKMONT OF
UNION SC, LLC

HCP PROPERTIES-OAKMONT WEST-
GREENVILLE SC, LLC

HCP PROPERTIES-STRATFORD HALL OF
RICHMOND VA, LLC

HCP PROPERTIES-WEST ASHLEY-
CHARLESTON SC, LLC

FAEC - LACEY WA, LLC

HCR LACEY WA PROPERTY, LLC

HEALTHCARE OPERATIONS
HOLDINGS, LLC

HEALTHCARE OPERATIONS
INVESTMENTS, LLC

MC OPERATIONS INVESTMENTS, LLC,
as Guarantors

 

 

 

 

By:

/s/ C. Marc Richards

 

Name:

C. Marc Richards

 

Title:

Chief Financial Officer

 

 

 

 

QCP TRS, LLC, as Guarantor

 

 

 

 

By:  Quality Care Properties, Inc., its sole member

 

 

 

By:

/s/ C. Marc Richards

 

Name:

C. Marc Richards

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

46

 

 

QCP EAST HOLDCO, LLC, as Guarantor

 

 

 

 

By:  QCP SNF East REIT, LLC, its manager

 

 

 

By:

/s/ C. Marc Richards

 

Name:

C. Marc Richards

 

Title:

Chief Financial Officer

 

 

 

 

QCP PENN SUB 1, LLC

QCP PENN SUB 2, LLC

QCP PENN SUB 3, LLC

QCP PENN SUB 4, LLC

QCP PENN SUB 5, LLC

QCP PENN SUB 6, LLC

QCP PENN SUB 7, LLC

QCP PENN SUB 8, LLC

QCP PENN SUB 9, LLC

QCP PENN SUB 10, LLC

QCP PENN SUB 11, LLC

QCP PENN SUB 12, LLC

QCP PENN SUB 13, LLC

QCP PENN SUB 14, LLC

QCP PENN SUB 15, LLC

QCP PENN SUB 16, LLC

QCP PENN SUB 17, LLC

QCP PENN SUB 18, LLC

QCP PENN SUB 19, LLC

QCP PENN SUB 20, LLC

QCP PENN SUB 21, LLC

QCP PENN SUB 22, LLC

QCP PENN SUB 23, LLC

QCP PENN SUB 24, LLC

QCP PENN SUB 25, LLC

QCP PENN SUB 26, LLC

QCP PENN SUB 27, LLC

QCP PENN SUB 28, LLC

QCP PENN SUB 29, LLC

QCP PENN SUB 30, LLC

QCP PENN SUB 31, LLC

QCP PENN SUB 32, LLC

QCP PENN SUB 33, LLC

QCP PENN SUB 34, LLC

QCP PENN SUB 35, LLC

QCP PENN SUB 36, LLC

QCP PENN SUB 37, LLC

QCP PENN SUB 38, LLC

QCP PENN SUB 39, LLC

 

--------------------------------------------------------------------------------


 

47

 

 

QCP PENN SUB 40, LLC, as Guarantors

 

 

 

 

By:  QCP SNF East REIT, LLC, its sole member

 

 

 

By:

/s/ C. Marc Richards

 

Name:

C. Marc Richards

 

Title:

Chief Financial Officer

 

 

 

HCP MEZZANINE LENDER, LP, as Guarantor

 

 

 

 

By: HCP Life Science Estates, Inc., its general partner

 

 

 

By:

/s/ Troy E. McHenry

 

Name:

Troy E. McHenry

 

Title:

Executive Vice President

 

 

 

 

HCP I-A PROPERTIES, LP, as Guarantor

 

 

 

 

By: HCP I-B Properties, LLC, its general partner

 

 

 

By:

/s/ C. Marc Richards

 

Name:

C. Marc Richards

 

Title:

Chief Financial Officer

 

 

 

 

HCP PROPERTIES TRUST, as Guarantor

 

 

 

 

By:  HCP 2010 REIT LLC, its managing trustee

 

 

 

By:

/s/ C. Marc Richards

 

Name:

C. Marc Richards

 

Title:

Chief Financial Officer

 

 

 

 

HCP 2010, LP, as Guarantor

 

 

 

 

By:  HCP Properties Trust, its general partner

 

 

 

 

By: HCP 2010 REIT LLC, its managing trustee

 

 

 

By:

/s/ C. Marc Richards

 

Name:

C. Marc Richards

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

48

 

 

HCP PROPERTIES, LP, as Guarantor

 

 

 

 

By: HCP I-B Properties, LLC, its general partner

 

 

 

By:

/s/ C. Marc Richards

 

Name:

C. Marc Richards

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

HCP, Inc., as Lender

 

 

 

By:

/s/ Troy E. McHenry

 

Name:

Troy E. McHenry

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

1

 

SCHEDULE 2.01

 

COMMITMENT

 

Lender

 

Revolving
Commitment

 

 

 

 

 

HCP, Inc.

 

$100,000,000

 

 

 

 

 

Total

 

$100,000,000

 

 

--------------------------------------------------------------------------------


 

1

 

SCHEDULE 10.02

 

CERTAIN NOTICE AND ACCOUNT INFORMATION

 

Credit Parties

 

Quality Care Properties, Inc.

7315 Wisconsin Ave.

Suite 250-W

Bethesda, MD 20814

Attention: Chief Financial Officer

Telephone: [Omitted]

Fax: [Omitted]

 

Lender

 

HCP, Inc.

 

Lending Office(s):

 

1920 Main Street, Suite 1200

Irvine, CA 92614

 

Lender Wiring/ACH Instructions:

 

Account Name: HCP, Inc.

 

Account Number: [Omitted]

 

Bank Name: Bank of America

 

Routing Number:

Wires: [Omitted]

ACH: [Omitted]

 

HCP Contact: Samantha Penrod

[Omitted]

 

QCP Website Address for Electronic Delivery of SEC Filings and Financial
Statements

 

www.qcpcorp.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:______, ___

 

To:       HCP, Inc., as Lender

 

Ladies and Gentlemen:

 

Reference is made to that certain Revolving Credit and Guaranty Agreement, dated
as of October 31, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined) among Quality Care
Properties, Inc. (“QCP”), as borrower, certain subsidiaries of QCP from time to
time party thereto, as guarantors, and HCP, Inc., as the lender.

 

The undersigned hereby requests (select one):

 

o A Borrowing of Eurocurrency Rate Loans

o A continuation of Eurocurrency Rate Loans

 

1.         On ___________ (a Business Day).

 

2.         In an amount of $ ___________

 

3.         With an Interest Period of [one] [two] [three] [six]
[twelve]1 months.

 

 

In connection with any Borrowing requested hereunder, each of the conditions set
forth in Sections 4.02(a) through (f) of the Credit Agreement are satisfied as
of the date of such Borrowing.

 

Attached as Annex I is a reasonably detailed description of the Expenses to be
paid with the above-described Borrowing.

 

 

[Rest of this Page Intentionally Left Blank]

 

 

 

--------------------------------------------------------------------------------

1  An Interest Period of (i) twelve months or (ii) such other period that is
twelve months or less and not noted above must be agreed to by the Lender.

 

--------------------------------------------------------------------------------


 

2

 

 

QUALITY CARE PROPERTIES, INC.,

 

as Borrower

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Exh-A-2

--------------------------------------------------------------------------------


 

1

 

EXHIBIT B

 

FORM OF REVOLVING NOTE

 

FOR VALUE RECEIVED, the undersigned, Quality Care Properties, Inc., a Maryland
corporation (the “Borrower”) hereby promises to pay to the order of HCP, Inc. or
registered assigns (the “Lender”), in accordance with the provisions of the
Credit Agreement (as hereinafter defined), the principal amount of each Loan
from time to time made by the Lender to the Borrower under that certain
Revolving Credit and Guaranty Agreement, dated as of October 31, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among the Borrower, certain subsidiaries of the
Borrower from time to time party thereto, as guarantors, and the Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement.  All
payments of principal and interest shall be made to the account of the Lender in
Same Day Funds at the Lending Office.  If any amount is not paid in full when
due hereunder, such unpaid amount shall bear interest, to be paid upon demand,
from the due date thereof until the date of actual payment (and before as well
as after judgment) computed at the per annum rate set forth in the Credit
Agreement.

 

This Revolving Note is the Revolving Note referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.

 

Upon the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Revolving Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement.  Loans made by the Lender shall
be evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business.  The Lender may also attach schedules to this
Revolving Note and endorse thereon the date, amount and maturity of its Loans
and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.

 

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

[Rest of this Page Intentionally Left Blank]

 

Exh-B-1

--------------------------------------------------------------------------------


 

2

 

 

QUALITY CARE PROPERTIES, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Exh-B-2

 

--------------------------------------------------------------------------------


 

1

 

EXHIBIT C

 

FORM OF PREPAYMENT NOTICES

 

Attention of __________________

Telecopy No. _________________

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, Quality Care Properties, Inc., a Maryland corporation (the
“Borrower”), refers to the Revolving Credit and Guaranty Agreement, dated as of
October 31, 2016 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among the Borrower, certain
subsidiaries of the Borrower from time to time party thereto, as guarantors, and
HCP, Inc., as the lender.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.  The Borrower hereby gives notice of a prepayment made by the
Borrower pursuant to Section [2.06(a)] [2.06(b)] of the Credit Agreement of
Loans in the amount set forth in line (A) below (the “Prepayment Amount”).  The
portion of the Prepayment Amount to be allocated to the Loans held by you and
the date on which such prepayment will be made to you are set forth below:

 

(A)                          Total Prepayment Amount

$__________

 

 

(B)                           Prepayment Date

 

 

_____________ ___, 20__

 

[Attached as Annex I hereto is a reasonably detailed calculation of the Retained
Cash Flow for the prior month.]1

 

[Remainder of Page Intentionally Left Blank]

 

 

 

--------------------------------------------------------------------------------

1  To be included in connection with any prepayment under Section 2.06(b)(i) of
the Credit Agreement.

 

Exh-C-1

--------------------------------------------------------------------------------


 

2

 

 

QUALITY CARE PROPERTIES, INC.,

 

as Borrower

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

Exh-C-2

--------------------------------------------------------------------------------


 

1

 

EXHIBIT D

 

[FORM OF] COMPLIANCE CERTIFICATE

 

 

The undersigned hereby certifies, on behalf of Quality Care Properties, Inc., a
Maryland corporation (the “Company”), as [Title] of the Company and not in
[his][her] individual capacity, that:

 

(1)      I am the duly elected [Title] of the Company;

 

(2)      I have reviewed the terms of that certain Revolving Credit and Guaranty
Agreement dated as of October [31], 2016 as amended, restated, supplemented or
otherwise modified and in effect as of the date hereof (said Revolving Credit
and Guaranty Agreement, as so amended, restated, supplemented or otherwise
modified and in effect from time to time, being the “Credit Agreement”, the
terms defined therein and not otherwise defined in this Certificate  being used
in this Certificate as therein defined), by and among the Company, certain of
its subsidiaries as Subsidiary Guarantors and HCP, Inc. as Lender, and the terms
of the other Loan Documents, and I have made, or have caused to be made under my
supervision, a review in reasonable detail of the transactions and condition of
Company and its subsidiaries during the accounting period covered by the
attached financial statements; and

 

(3)      The examination described in paragraph (2) above did not disclose, and
I have no knowledge of, the existence of any condition or event which
constitutes an Event of Default or Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate[, except as set forth below].

 

[Set forth [below] [in a separate attachment to this Certificate] are all
exceptions to paragraph (3) above listing, in detail, the nature of the
condition or event, the period during which it has existed and the action which
Company has taken, is taking, or proposes to take with respect to each such
condition or event:

 

___________________________________________].

 

Exh-D-2

--------------------------------------------------------------------------------


 

1

 

The foregoing certifications, together with the financial statements delivered
with this Certificate in support hereof, are made and delivered this __________
day of _____________, ____ pursuant to subsection 6.02(a) of the Credit
Agreement.

 

 

QUALITY CARE PROPERTIES, INC.,

 

as Borrower

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

Exh-D-2

--------------------------------------------------------------------------------